Citation Nr: 1140905	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-23 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of stress fracture of the right shin.

2.  Entitlement to service connection for residuals of stress fracture of the left shin. 

3.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from February 2005 to January 2009.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the course of appeal, in May 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO.  A transcript of that hearing is contained in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that the Veteran was never afforded an appropriate Veterans Claims Assistance Act of 2000 (VCAA) notice letter, with a December 2008 letter failing to adequately inform him of the information and evidence required to support his claims and of the relative roles and duties of VA and the Veteran in development of his claims, and thereby also potentially failing to adequately assist him in the development of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002 & Supp. 2011); see Kent v. Nicholson, 20 Vet. App. 1, 12 (2006) (observing that incomplete, misleading, or confusing information can render a VCAA notice letter inadequate). 

Additionally, VA treatment records including some addressing a left shoulder disability were received into the record in May 2011, subsequent to the most recent RO adjudicative review of the appealed claims by a statement of the case (SOC) issued in June 2009.  The Veteran did not waive RO review of those records prior to Board adjudication of his claims, and thus remand for such RO review is required.  A supplemental statement of the case must be furnished to the appellant and his representative when additional pertinent evidence is received after a statement of the case is issued.  38 C.F.R. §§ 19.31, 19.37 (2011).  A review of the record does not show that the RO has considered the appealed issues in light of this new evidence.  Unless this procedural right is waived by the veteran, any additional evidence must be referred to the RO for review and preparation of a supplemental statement of the case.  Id., 38 C.F.R. § 20.1304(c) (2011).

Additionally, the need to clarify evidentiary questions presented by the record also requires development by remand, as explained below.  

In his April 2009 notice of disagreement as well as in May 2011 testimony before the undersigned, the Veteran related the presence of pain in the left shoulder persistent since service.  The Veteran was afforded a VA joints examination for compensation purposes in January 2009 at which he complained of pain in the left shoulder.  That examiner conducted a physical examination and reviewed x-rays, and concluded that the Veteran's left shoulder was without abnormalities.  However, the Veteran also testified to increased severity of disability in the left shoulder since service, and indeed VA treatment records reflect disability in the left shoulder not identified at the January 2009 VA examination for compensation purposes.  

A July 2009 VA treatment record by a chiropractic student reflects assessments of bilateral rotator cuff tendinopathy with secondary sub-acromial impingement.  A treatment evaluation by a VA chiropractor in January 2010 supported these findings, with assessments of shoulder pain bilaterally due to functional impingement of the subacromial anatomy with resulting limitation of activity.  The Veteran was then noted to have resulting limitations of extension, terminal abduction, and horizontal adduction.  

The question thus arises whether the Veteran's current left shoulder disability is causally related to service.  The Veteran has averred that he has had gradually increasing pain since service, and at his VA examination for compensation purposes in January 2009 he asserted that he had intermittent pain in the shoulder, but this does not necessarily speak to whether current disability, as opposed to mere pain, may be related to service.  As the United States Court of Appeals for Veterans Claims (Court) has recently noted, mere pain does not equate to disability for VA benefits purposes where this does not result in limitation of functioning.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011).  This necessarily leads to the question whether current disability, if present, may be linked to service where previously there was complained-of pain but associated disability was not found.  

Under such circumstances, where the Board cannot purport to have the requisite medical knowledge to answer these questions of current disability and medical causation, further medical examination is in order to address the Veteran's left shoulder.  Evans v. West, 12 Vet. App. 22, 30 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  As delineated in 38 C.F.R. § 3.159(c)(4) (2011), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements consisting of an event, injury, or disease in service; evidence of current disability; the medical evidence of record not containing sufficient competent medical evidence to decide the claim; and the Veteran indicating that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   The Board finds these criteria to be met for the left shoulder disability.  While the Veteran has already been afforded a VA examination in January 2009 including to address a left shoulder disability, a left shoulder disability was not then found.  Medical circumstances have apparently changed since that January 2009 examination, with medical findings now consistent with the presence of left shoulder disability.  

Regarding the Veteran's bilateral shin stress fractures, the Veteran has asserted that he has had persistent symptomatology as residuals of these fractures for which he was treated in service between March 24, 2005, and April 13, 2005.  However, the balance of the Veteran's service treatment and examination records are without records indicating ongoing shin pathology, and post-service VA examination and treatment records similarly document no such pathology.  

At his hearing before the undersigned the Veteran testified that he has been symptomatic with pain in the shins at times both before and after his January 2009 VA examination for compensation purposes, but that at the time of that examination he was not experiencing pain in the shins.  The January 2009 examiner of the Veteran's bones or joints did not address any current disability of the shins.  The Veteran has further testified that while he did mention his bilateral shin pain when seeking VA treatment, his need for other more pressing care took precedence, and his shins were not seen to.  Indeed, VA treatment records since the Veteran's service separation in January 2009 include a considerable amount of care for upper respiratory difficulties, including surgical intervention for rhinitis and sinus pathology, as well as for back and bilateral shoulder disorders, and for mental health care.  

It is not unreasonable that VA physicians or clinicians addressing upper airway conditions would fail to address the Veteran's non-urgent shin conditions.  Similarly, while the Veteran was also over the post-service interval seen by a chiropractor and chiropractic student (as noted above), these clinicians addressed the Veteran's disabilities of the back and shoulders, not the shins.  The Board is at this juncture willing to accept the Veteran's assertions that he was reluctant to interfere with medical efforts directed at more pressing problems by bringing up his shins.  The Veteran's apparent lack of assertiveness with regard to his shins is more plausible given the Veteran's depressive symptoms over his post-service interval, as reflected in post-service VA psychiatric treatment records.  Thus, the Board will ask the VA examiner for compensation purposes, upon remand, also to address any residuals of the Veteran's in-service shin stress fractures.  


Accordingly, the case is REMANDED for the following action:

1.  Send the appellant VCAA notice addressing his claims for service connection for a left shoulder disorder and residuals of left and right shin stress fractures.  Also afford the Veteran opportunity to submit additional evidence or argument in support of his claims.  All records and responses received  should be associated with the claims file, and any indicated development undertaken.  

2.  Thereafter, afford the Veteran a VA examination by an orthopedist to address the nature and etiology as related to service of any current left shoulder disorder and any current residuals of left and right shin stress fractures.  The claims file including a copy of this Remand must be made available to the examiner for the examination, and must be reviewed by the examiner.  Any tests or studies necessary to address the questions posed should be undertaken.  The examiner should do the following:

a.  The examiner is advised that an examination is required for the bilateral shin stress fracture residuals because at the time of the Veteran's prior VA examinations for compensation purposes in January 2009 the Veteran's shins were reportedly not symptomatic, and hence the Veteran did not then complain of them and the examiner did not address them.  The Veteran has contended, however, that his shins have been symptomatic both before and after those January 2009 examinations.  

The examiner is advised that a further examination of the left shoulder is required because while a January 2009 VA examination found no current disability in the left shoulder, the Veteran has self-reportedly been increasingly and more frequently symptomatic in the left shoulder since service, with more recent treatment records, including by a VA chiropractor in August 2010, reflecting findings of current left shoulder disability.  Thus, a legitimate question is presented of current disability in the left shoulder despite the negative findings upon January 2009 examination.  

b.  Thus, the examiner should answer the following: 

(1)  Separately for each left shoulder disability found (if any), the examiner should address whether it is at-least-as-likely-as-not that the disability was caused or aggravated (permanently increased in severity) in service, or whether a chronic disability of the left shoulder has been persistently symptomatic from service.  The examiner should separately address evidence both for and against the such causation or aggravation, and why the examiner found that the greater weight of the evidence was for causation or aggravation, against, or in equipoise.  

(2)  Separately for each lower extremity, the examiner address whether it is at-least-as-likely-as-not that the Veteran has current disability as a residual of stress fracture of that shin in service.  The examiner should separately address evidence both for and against the such causation or aggravation, and why the examiner found that the greater weight of the evidence was for causation or aggravation, against, or in equipoise.  

c.  To formulate the required opinions, the examiner must necessarily review of evidence within the claims file inclusive of service records, VA examination and treatment records, any obtained private records, as well as the Veteran's assertions in submitted statements, testimony, and statements before medical examiners.  In so doing, the examiner should address the Veteran's assertions as documented within the claims file.  The examiner should note that the Veteran is competent, for VA benefits purposes, to make cognizable assertions of past symptoms and of his recollections of past medical statements or past injuries.  Such statements need not necessarily be supported by independent evidence to be supportive of the claim.  Rather, they are to be considered based on their credibility, and if found credible, they are to be weighed together with other evidence of record.  See 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1372, 1376   (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").  Thus, the examiner is required to consider the Veteran's assertions, the credibility of these assertions, and if found credible to consider them in the examiner's determination as to whether the Veteran's claimed disabilities are causally related to service.  The examiner cannot simply discount the Veteran's assertions based on the absence of independent corroboration of symptoms or on the absence of independent corroboration of other pertinent assertions.  

d.  The examiner should consider all pertinent evidence, including medical and lay evidence, and the credibility of such evidence.  When addressing the credibility of the Veteran's statements, the examiner should clearly articulate his/her conclusions about the credibility of the statements, and the reasons for those conclusions.  

e.  Note:  The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  Note:  The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

g.  All opinions provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

3.  Thereafter, readjudicate the remanded service connection claims de novo.  If any benefit sought by any of the remanded claims is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


